
	
		I
		112th CONGRESS
		1st Session
		H. R. 3258
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2011
			Mr. Braley of Iowa
			 (for himself, Ms. McCollum,
			 Mr. Kind, Mr. DeFazio, and Mr.
			 Inslee) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend for a 2 year certain geographic practice cost
		  index (GPCI) adjustments under the Medicare program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Equity Extension Act of
			 2011.
		2.2-year extension
			 of certain Medicare GPCI adjustments
			(a)Extension of
			 Medicare practice expense geographic adjustment under PPACASection 1848(e)(1)(H) of the Social
			 Security Act (42 U.S.C. 1395w(e)(1)(H)) is amended—
				(1)in clause
			 (ii)—
					(A)in the heading, by
			 inserting , 2012, or
			 2013 after for 2011; and
					(B)by inserting
			 , 2012, or 2013 after during 2011; and
					(2)in clause (iii),
			 by striking or 2011 and inserting , 2011, 2012, or
			 2013.
				(b)Further
			 extension of medicare work geographic adjustment floor under
			 MMEASection 1848(e)(1)(E) of the Social Security Act (42 U.S.C.
			 1395w–4(e)(1)(E)), as amended by section 103 of the Medicare and Medicaid
			 Extenders Act of 2010 (Public Law 111–309), is amended by striking
			 before January 1, 2012 and inserting before January 1,
			 2014.
			3.Sunset of special
			 provisions for frontier States under section 10324 of PPACA
			(a)Area wage index
			 floor for inpatient hospital servicesSection 1886(d)(3)(E)(iii)(I) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(3)(E)(iii)(I)), as added by section
			 10324(a)(1)(B) of the Patient Protection and Affordable Care Act, is amended by
			 inserting and before January 1, 2012 after October 1,
			 2010,.
			(b)Area wage
			 adjustment floor for hospital outpatient servicesSection 1833(t)(19)(A) of the Social
			 Security Act (42 U.S.C. 1395l(t)(19)(A)), as added by section 10324(b)(2) of
			 the Patient Protection and Affordable Care Act, is amended by inserting
			 and before January 1, 2012 after January 1,
			 2011,.
			(c)Practice index
			 floor for physicians’ servicesSection 1848(e)(1)(I)(i) of the Social
			 Security Act (42 U.S.C. 1395w–4(e)(1)(I)(i)), as added by section 10324(c)(2)
			 of the Patient Protection and Affordable Care Act, is amended by inserting
			 and before January 1, 2012 after January 1,
			 2011,.
			
